Case 1:17-cv-01657-SAG Document 123-22 Filed 04/09/21 Page 1 of 2

EXHIBIT 20
Case 1:17-cv-01657-SAG Document 123-22 Filed 04/09/21 Page 2 of 2
From: Mayfield, Derrick (Mayor's Office - EPU) <derrick.mayfield2@baltimorecity.gov> on behalf of Mayfield, Derrick
(Mayor's Office - EPU} <Derrick.Mayfield2@baltimorecity.gov>
Sent: Sunday, April 26, 2015 5:03 PM EDT
To: Rawlings, Stephanie <SRB@BaltimoreCity.gov>
Subject: Accepted: Mayor to call Community Leaders to dicsuss protest update and moving forward

Conference call 712-432-1212
Conference ID# 2472169229

Last updae 5:01 pm

Wanda Best - Upton

Darryl Cribb - Upton Planning Committee
Mark Washington - CHM

Rachel Timmons - Baltimore Highlands
Patrick Lundberg - PPNA

Pauline Childs- Darley Park

Lena Leone- New Greenmount West
Jutius Henson-Berea

Gwenn Brown-Darley Park

George Johnson-Belair Edison
Bishop Willard Saunders

Pastor Toni Draper
Cariton Smith - Mt. Vernon
Jessica Contreras

Roger Dimik - Highlandtown
Cynthia Gross - CARE
Nathan Willner -

Marty Howe -
